—In a family offense proceeding pursuant to Family Court Act article 8, the appeal is from an order of the Family Court, Suffolk County (Spinner, J.), dated December 2, 1999, which, after a hearing, granted the petition for an order of protection.
Ordered that so much of the order as found that the appellant committed a family offense is affirmed, and the appeal is otherwise dismissed as academic, with costs.
The appeal from the decretal provisions of the order of protection directing the appellant to refrain from engaging in certain conduct has been rendered academic by the passing of the time limit contained therein (see, Matter of Kennedy v Tsombanis, *675277 AD2d 315; Matter of Nagengast v Kostas, 276 AD2d 489). The expiration of the order of protection also renders academic the appellant’s challenge to the dispositional proceedings (see, Matter of Kennedy v Tsombanis, supra; Matter of Nagengast v Kostas, supra). However, “in light of enduring consequences which may potentially flow from an adjudication that a party has committed a family offense,” the appeal from so much of the order as made that adjudication is not academic (Matter of Cutrone v Cutrone, 225 AD2d 767, 768).
The appellant’s claim that he did not commit any of the offenses enumerated in Family Court Act § 812 is without merit. The appellant committed the family offense of menacing in the third degree (see, Family Ct Act § 812 [1]; Penal Law § 120.15; Matter of Hendrick v DiRusso, 264 AD2d 523). Accordingly, the Family Court’s determination that the appellant committed a family offense should not be disturbed (see, Matter of Savine v Savine-Rivas, 274 AD2d 585; Matter of Hogan v Hogan, 271 AD2d 533; Matter of Braham v Braham, 264 AD2d 418).
The appellant’s remaining contention is without merit. Gold-stein, J. P., Florio, Luciano and H. Miller, JJ., concur.